Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
In the amendment filed on 01/20/2021, claim(s) 1-2, and 5 (and by extension its/their dependents) have been amended, claim(s) 3 has/have been canceled, and no claim(s) is/are new. Claim(s) 1-2, and 4-9 is/are pending in this application.
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered and successfully overcome the previous rejections. However, there are still issues with applicant’s current amendment. Applicant’ current amendment reads:
wherein the LiDAR-based position recognition device is further configured to: 
cause the LiDAR sensor to detect an outline; 
extract a straight line based on a radiation angle and a resolution of LiDAR signal provided by the LiDAR sensor in the accurate map as radiation; 
determine that the outline is a matchable area when the radiation is matched to the outline; and 
match a feature line with the outline within the matchable area, the feature line being a line segment detected on the accurate map

The limitations with the issues are:
extract a straight line based on a radiation angle and a resolution of LiDAR signal provided by the LiDAR sensor in the accurate map as radiation; 
determine that the outline is a matchable area when the radiation is matched to the outline; and 

	This appears to correspond to the teachings of ¶[86-88] which read:

extracts a straight line (G, radiation) in consideration of a radiation angle and a resolution of the LiDAR signal provided from the LiDAR sensor in the accurate map. 
[0087] The system for recognizing a position of a vehicle stops expanding the radiation `G` when the radiation `G` meets the outline `D`. 
[0088] In this case, when the radiation `G` and the outline `D` are matched to each other, the system for recognizing a position of a vehicle determines the outer line `D` as the matchable area (matching area) `H` and determines the matching area for the curb `E` and the wall `F` around the road on which the vehicle travels, where the outline `D` by the curb `E` is excluded, and the wall F having a high height may be matched.
The issue at hand is that the “radiation” or line ‘G’ is not enabled. There are essential details missing from applicant’s specification which are necessary to understand how G is calculated. First ¶[86] states “a straight line (G, radiation) in consideration of a radiation angle and a resolution of the LiDAR signal.” A straight light in consideration of a radiation angle and a resolution of the LiDAR signal reads on literally every line within the view of the LIDAR sensor (note: as best understood by the examiner a radiation angle defines the cone which the LIDAR sensor can see). It is unclear what line specifically or how said line is determined from applicant disclosure. It is noted that applicant’s figure 7 does include an image of line G/the radiation however this does not actually clarify how G is determined or what G represents. 
Applicant’s next paragraph reads “stops expanding the radiation `G` when the radiation `G` meets the outline `D`.” Again, sine it’s unclear how “G” is even determine, it is not clear that “G” ever meets “D” or what is even meant by “stops expanding the radiation `G` when the radiation `G` meets the outline `D.”
Since it is unclear how or what the radiation/”G” is determined or what it even is, the claim is not enabled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2, and 4-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 2 cite the limitation:
extract a straight line based on a radiation angle and a resolution of LiDAR signal provided by the LiDAR sensor in the accurate map as radiation; 
determine that the outline is a matchable area when the radiation is matched to the outline; 

Applicant’s specification does not contain teaching that would allow one of ordinary skill in the art to determine how the line dubbed “the radiation” actually is determined/extracted or what it even is. 

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Any claims dependent upon claims 1 or 2 are rejected for similar reasons as set forth in the rejection(s) below. 
Regarding claims 1 and 2, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards “extract a straight line based on a radiation angle and a resolution of LiDAR signal provided by the LiDAR sensor in the accurate map as radiation; determine that the outline is a matchable area when the radiation is matched to the outline;”.
In particular, the current specification as filed on 9-27-2017 does not disclose any processes/algorithms that show how to calculate/determine/extract the recited “radiation [line].” 
At most, ¶[86-88] read 
[0086] Referring to FIG. 7, the system for recognizing a position of a vehicle extracts a straight line (G, radiation) in consideration of a radiation angle and a resolution of the LiDAR signal provided from the LiDAR sensor in the accurate map. 
[0087] The system for recognizing a position of a vehicle stops expanding the radiation `G` when the radiation `G` meets the outline `D`. 
[0088] In this case, when the radiation `G` and the outline `D` are matched to each other, the system for recognizing a position of a vehicle determines the outer line `D` as the matchable area (matching area) `H` and determines the matching area for the curb `E` and the wall `F` 
The current specification does not disclose any processes/algorithms that show how to calculate a specific “radiation [line].” Therefore, based on the lack of information in the current specification, it is unclear how to calculate and apply a specific “weight” with respect to a specific “difference” in vehicle position.
Furthermore, as seen in ¶[86-88], the current specification uses relative terms such as “in consideration of ” without sufficiently describing what is meant by “in consideration of.” The current specification also does not disclose any processes/algorithms that disclose how to “extract the radiation [line].” 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards a position fixing system for a moving vehicle, which requires a clear understanding of how specific data is processed in order to perform specific position fixing functions as well as image matching. 
The nature of the invention is attempting to implement a specific system configuration with specific system components as a new way to perform position fixing for a moving vehicle relative to environmental data as well as image matching. 
The state of the prior art is continuously evolving, wherein the evolution in position fixing systems and image matching is directed towards improving the accuracy for determining the precise location of an object relative to environmental data and/or map data. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of position fixing systems continues to open up new areas of research and innovation. 
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of position fixing systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known position fixing systems in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed above. Therefore, one of 
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Although Figure 7 supposedly shows a working example, figure 7 is not sufficient to enable one of ordinary skill in the art to understand how the “radiation [line]” “G” was determined. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed above. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims in order to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.

Any claims dependent upon claims 1 and 2 are rejected for similar reasons as set forth in the rejection above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, and 4-9   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 cite the limitation:
extract a straight line based on a radiation angle and a resolution of LiDAR signal provided by the LiDAR sensor in the accurate map as radiation; 
determine that the outline is a matchable area when the radiation is matched to the outline; 

It is unclear how the “radiation [line]” is extracted/determined/calculated since neither applicant’s claims nor specification provide the necessary detail to enable one of ordinary skill in the art to make a use the invention. Therefore the claims are indefinite. 

All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US (2018/0209802) in view of Fischer (US 2015/0220795).

	With respect to claim 1 Jung teaches a system and method for recognizing a position of a vehicle, the system comprising: 
a lane-based position recognition device configured to extract first correction information regarding a heading angle (Jung Fig. 5b ¶[123] note: the images inherently include information regarding a heading angle of the vehicle) and a lateral position (Jung Fig. 5b ¶[55, 123]) of the vehicle by comparing measured lane information with lane information on an accurate map (Jung Fig. 5b ¶[10, 123]); 

a position assembly device configured to assemble a position based on (Jung ¶[16]) the first correction information and the second correction information and third correction information, wherein the third correction information is correction information regarding the heading angle and the longitudinal position of the vehicle using a GPS (Jung at least ¶[15, 21, 24, 61, 68-70]). 
wherein the LiDAR-based position recognition device is further configured to: cause the LiDAR sensor to detect an outline (Jung at least ¶[13, 23, 94, 86, 96. 117, 133, 109] see especially ¶[109] wherein a building is detected and matched); and 
match a feature line with the outline within the matchable area, the feature line being a line segment detected on the accurate map (Jung at least ¶[13, 23, 94, 86, 96. 117, 133, 109] see especially ¶[109] wherein a building is detected and matched).
Although Jung does teach wherein the system uses its sensors/camera to determine when the system is within a predetermined distance of the matchable area, including taking into account the angle of view of the sensors/camera, so that it can perform the said matching 
Fischer teaches a system using a LIDAR sensor for detecting the distance to objects in a matchable area (Fischer Abstract, ¶[5, 9])
Thus as shown above Jung teaches all relevant limitations except does not explicitly teach using the element of using a LIDAR sensor to detect the distance to objects in the environment. Fischer teaches using a LIDAR sensor to detect the distance to objects in the environment as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a LIDAR sensor to detect the distance to objects in the environment. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Jung to substitute the teachings of Fischer because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
It is noted that claim 1 uses the term “accurate map.” The term accurate map is defined in applicant’s specification as shown below:
[0036] In detail, the accurate map providing device 110 provides map data including terrain feature information such as a point of interest (POI) or a region of interest (ROI) information, landmark information, and the like. In this case, the map data are data of an accurate map (1:25,000 or more scale) and/or a general map (1:25,000 or less scale). The accurate map has more terrain feature information, such as POI information, ROI information, landmark information, and the like, than the general map.

Although Jung teaches maps (Jung Fig. 5b ¶[10, 123]) it does not explicitly state that its map is an “accurate map.” However, even assuming that Jung’s maps aren’t “accurate maps” (as oppose to general ones) modifying Jung to utilize an “accurate map” would be an obvious 

With respect to claim 2 Jung teaches a method of recognizing a position of a vehicle, the method comprising: 
extracting first correction information regarding a heading angle (Jung Fig. 5b ¶[123] note: the images inherently include information regarding a heading angle of the vehicle) and a lateral position of the vehicle (Jung Fig. 5b ¶[55, 123]) by comparing measured lane information with lane information on an accurate map (Jung Fig. 5b ¶[10, 123]); 
extracting second correction information regarding the heading angle (Jung Fig. 5b ¶[123]), the lateral position (Jung Fig. 5b ¶[55, 123]) and a longitudinal position of the vehicle (Jung ¶[54]) based on an area matchable with the accurate map (Jung at least ¶[13, 23, 94, 86, 96. 117, 133, 109] see especially ¶[109] wherein a building is detected and matched) in 
assembling a position based on the first correction information (Jung ¶[16]), the second correction information and third correction information, wherein the third correction information is correction information regarding the heading angle and the longitudinal position of the vehicle using a Global Positioning System (GPS) (Jung at least ¶[15, 21, 24, 61, 68-70]), 
wherein the LiDAR-based position recognition device is further configured to: cause the LiDAR sensor to detect an outline (Jung at least ¶[13, 23, 94, 86, 96. 117, 133, 109] see especially ¶[109] wherein a building is detected and matched); 
match a feature line with the outline within the matchable area, the feature line being a line segment detected on the accurate map (Jung at least ¶[13, 23, 94, 86, 96. 117, 133, 109] see especially ¶[109] wherein a building is detected and matched).
Although Jung does teach wherein the system uses its sensors/camera to determine when the system is within a predetermined distance of the matchable area, including taking into account the angle of view of the sensors/camera, so that it can perform the said matching (Jung Fig. 3, Fig. 4a element 306 ¶[88, 93]), Jung does not clearly teach that this distance is determined using the LIDAR sensor. 
Fischer teaches a system using a LIDAR sensor for detecting the distance to objects in a matchable area (Fischer Abstract, ¶[5, 9])
Thus as shown above Jung teaches all relevant limitations except does not explicitly teach using the element of using a LIDAR sensor to detect the distance to objects in the environment. Fischer teaches using a LIDAR sensor to detect the distance to objects in the 
It is noted that claim 1 uses the term “accurate map.” The term accurate map is defined in applicant’s specification as shown below:
[0036] In detail, the accurate map providing device 110 provides map data including terrain feature information such as a point of interest (POI) or a region of interest (ROI) information, landmark information, and the like. In this case, the map data are data of an accurate map (1:25,000 or more scale) and/or a general map (1:25,000 or less scale). The accurate map has more terrain feature information, such as POI information, ROI information, landmark information, and the like, than the general map.

Although Jung teaches maps (Jung Fig. 5b ¶[10, 123]) it does not explicitly state that its map is an “accurate map.” However, even assuming that Jung’s maps aren’t “accurate maps” (as oppose to general ones) modifying Jung to utilize an “accurate map” would be an obvious modification to one of ordinary skill in the art. Specifically the exact scale of the map being used would depend on the strength of the hardware and the data available. There is a known tradeoff between precision and computing power namely the more precise data is the more accurate the results will be at the cost of requiring more processing power to handle the higher precision and a higher cost of acquiring said data. In a situation where it is more important for a device to be precise (as oppose to cheap) it would be obvious to use the most accurate and precise data available including a map of a scale of 1:25,000 or more. Therefore it would have 

With respect to claim 4 Jung as modified in claim 2 teaches a method wherein extracting the first correction information comprises: dividing a measured lane and a lane on the accurate map into a plurality of matching sections based on a longitudinal direction of the vehicle; and matching the measured lane with the lane on the accurate map (Jung Fig. 5b ¶[10, 123] see wherein elements 561 and 565 have nodes and are being matched). 
With respect to claim 6 Jung teaches a method wherein extracting the second correction information regarding the position of the vehicle comprises: extracting, with a LiDAR signal (Jung at least ¶[13, 23, 94, 96. 117, 133]), an outline; 
calculating a region of interest (ROI) of a matchable area from the outline (Jung Fig. 1b, 5b ¶[56, 60, 86]); 
classifying feature lines in longitudinal, lateral, and diagonal directions (Jung Fig. 1b, 5b, note, this is inherently being done by Jung as can be seen in the cited figures which have matched lines in all three cited directions); 
setting the matchable area based on the feature lines (Jung Fig. 1b, 5b ¶[56, 60, 86]); 
extracting the, second, correction information for any outline of the plurality of outlines (Jung Fig. 1b, 5b ¶[56, 60, 86]); and 

With respect to claims 7, 8 and 9 it is noted that the terms “lateral position error prediction value” and “longitudinal position error prediction value” are not explicitly defined in the specification and as such they are being interpreted as just standard variables representing the error in the lateral and longitudinal directions.

With respect to claim 7 Jung as modified in claim 2 teaches a method wherein classifying the feature line in the longitudinal direction comprises: matching the feature line with the outline based on a lateral position error prediction value (E_LAT) (Jung ¶[54, 64, 70, 94] wherein the system makes corrections in the lateral direction). 

With respect to claim 8 Jung as modified in claim 2 teaches a method wherein classifying the feature line in the lateral direction comprises: matching the feature line with the outline based on a longitudinal position error prediction value (E_LONG) (Jung ¶[55, 61, 69, 84] wherein the system makes corrections in the longitudinal direction). 

With respect to claim 9 Jung as modified in claim 2 teaches a method wherein classifying the feature line in the diagonal direction comprises: 
when a lateral direction correction information exists, matching the feature line with the outline based on the longitudinal position error prediction value (Jung ¶[55, 61, 69, 84] 
	Although Jung doesn’t teach determining when the second correction information does not exist, and using the lateral position error prediction value in this situation the examiner notes that this would be an obvious modification to Jung. Specifically Jung teaches using both longitudinal and lateral correction data. It would be obvious that if Jung had access to one reliable data set but not the other to perform the corrections that it could using the data set it has because the alternative would be not correcting the data at all which is inherently less safe if it was possible to make some corrections. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Jung to include to use the lateral data set to correct data related to diagonal lines when it does not have longitudinal data because it allows the system to make corrections with an alternative data set and therefore allows the system to continue working even when it only has lateral data and therefore increases reliability and safety.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US (2018/0209802) in view of Fischer (US 2015/0220795) and further in view of Applicant’s Admitted Prior Art (AAPA).
	

extracting a heading angle correction information of the vehicle (Jung Fig. 5b ¶[123]); 
extracting a lateral position correction information of the vehicle (Jung Fig. 5b ¶[55, 123]); 
extracting a longitudinal position correction information of the vehicle (Jung ¶[54]);
Jung does not specifically teach converting the heading angle correction information the lateral position correction information and the longitudinal position correction information of the vehicle into global coordinates. 
However the examiner previously took official notice that the methods and advantages of converting coordinate from one reference frame to another are old and well known. More specifically a vehicle reference frame is useful for systems on board the vehicle as it allow them to identify their surroundings with respect to their location (their location is directly tied to the vehicle) more easily whereas a global reference frame is more useful for sharing data in situations where the location of the vehicle is not directly known ie to a remote recording device. Applicant did not challenge this official notice and thus it was accepted as Applicant’s Admitted Prior Art (AAPA) in the action dated 04/24/2020.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665